

AMENDMENT NO. 4 TO ADMINISTRATION AGREEMENT
THIS AMENDMENT NO. 4 TO ADMINISTRATION AGREEMENT (this “Amendment”), dated as of
January 25, 2018, is entered into by and among PROSPER FUNDING LLC (the
“Company” and the “Licensor”), PROSPER MARKETPLACE, INC., in its capacity as the
Licensee (“Licensee”), PROSPER MARKETPLACE, INC., in its separate capacity as
the Corporate Administrator (the “Corporate Administrator”), PROSPER
MARKETPLACE, INC., in its separate capacity as the Loan Platform Administrator
(the “Loan Platform Administrator”), and PROSPER MARKETPLACE, INC., in its
separate capacity as the Loan and Note Servicer (the “Loan and Note Servicer”).
RECITALS
WHEREAS, the parties hereto entered into that certain Administration Agreement
dated as of January 22, 2013 and made effective as of February 1, 2013, pursuant
to which Prosper Marketplace, Inc. provides Prosper Funding LLC certain
corporate administration services and platform administration services, and
services all Borrower Loans and Securities (as heretofore amended or otherwise
modified, the “Administration Agreement”);
WHEREAS, the parties hereto have previously amended the Administration Agreement
pursuant to that certain Amendment No. 1 to Administration Agreement dated as of
January 1, 2014, that certain Amendment No. 2 to Administration Agreement dated
as of January 1, 2015, and that certain Amendment No. 3 to Administration
Agreement dated as of November 8, 2016 and made effective as of July 1, 2016;
and
WHEREAS, the parties hereto desire to further amend the Administration Agreement
as set forth herein.
NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which hereby are acknowledged, the
parties hereby agree as follows:
ARTICLE 1.
DEFINITIONS
1.1    Any capitalized terms used in this Amendment but not otherwise defined
shall have the meanings ascribed to those terms under the Administration
Agreement.
ARTICLE 2.    
MODIFICATIONS
2.1    Effective as of the date hereof, Section 5.5(b) of the Administration
Agreement is hereby deleted in its entirety and replaced with the following:
(b)    The Loan and Note Servicer may, subject to the Servicing Standard, waive,
modify or vary any non-material term of any Borrower Loan or consent to the
postponement of strict compliance with any such term or in any manner grant a
non-material indulgence to any Borrower. Notwithstanding the foregoing, in the
event that any Borrower Loan is in default, or in the judgment of the Loan and
Note Servicer, such default is reasonably foreseeable, or the Loan and Note
Servicer otherwise determines that such action would be consistent with the
Servicing Standard, and provided that the Loan and Note Servicer has reasonably
and prudently determined that such action will not be materially adverse to the
interests of the relevant Lender-Members, the Loan and Note Servicer may also
waive, modify or vary any term of any Borrower Loan (including material
modifications that would change the Loan Rate, defer or forgive the payment of
principal or interest, change the payment dates or change the place and manner
of making payments on such Borrower Loan), accept payment from the related
Borrower of an amount less than the principal balance in final satisfaction of
such Borrower Loan or consent to the postponement of strict compliance with any
term or otherwise grant any indulgence to any Borrower. If the Loan and Note
Servicer approves any modifications to the terms of any Borrower Loan, it shall
promptly on behalf of the Company notify the corresponding Lender-Member in the
Lender-Member’s account. The Loan and Note Servicer shall not make material
modifications to any Borrower Loan that would conflict with the terms of this
Agreement unless authorized in writing by the Company to do so.
ARTICLE 3.    
MISCELLANEOUS
3.1    Reference to and Effect on the Administration Agreement.
i.Upon the effectiveness of this Amendment, (i) each reference in the
Administration Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import shall mean and be a reference to the Administration
Agreement as amended or otherwise modified hereby and (ii) each reference to the
Administration Agreement or any other document, instrument or agreement executed
and/or delivered in connection with the Administration Agreement, shall mean and
be a reference to the Administration Agreement as amended or otherwise modified
hereby.
ii.Except as specifically waived, amended or otherwise modified above, the terms
and conditions of the Administration Agreement and any other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect and are hereby ratified and confirmed.
iii.The execution, delivery and effectiveness of this Amendment shall not
constitute a waiver of any provision contained in the Administration Agreement,
except as specifically set forth herein.
3.2    Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier or other electronic imaging system shall be effective as
delivery of a manually executed counterpart of this Amendment.
3.3    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAW RULES, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.
3.4    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
3.5    Successors and Assigns. This Amendment shall be binding upon each party
hereto and their respective successors and assigns, and shall inure to the
benefit of each party hereto and their successors and assigns.
3.6    Entire Agreement. This Amendment, taken together with the Administration
Agreement, embodies the entire agreement and understanding of the parties hereto
and supersedes all prior agreements and understandings, written and oral,
relating to the subject matter hereof.
(a)    

IN WITNESS WHEREOF, each Party has caused this Amendment to be signed in its
corporate name on its behalf by its proper official duly authorized as of the
day, month and year first above written.
Company:
PROSPER FUNDING LLC
By:   /s/ Sachin Adarkar
Name:    Sachin Adarkar
Title:    Secretary
Address:
221 Main Street, 3rd Floor

San Francisco, CA 94105
Tax Identification No.: 45-4526070


Licensor:
PROSPER FUNDING LLC
By: /s/ Sachin Adarkar    
Name:    Sachin Adarkar
Title:    Secretary
Address:
221 Main Street, 3rd Floor

San Francisco, CA 94105
Tax Identification No.: 45-4526070


Licensee:
PROSPER MARKETPLACE, INC.


By: /s/ Sachin Adarkar    
Name:     Sachin Adarkar
Title:     General Counsel and Secretary
Address:
221 Main Street, 3rd Floor

San Francisco, CA 94105
Tax Identification No.: 73-1733867
Corporate Administrator:
PROSPER MARKETPLACE, INC.


By: /s/ Sachin Adarkar    
Name:     Sachin Adarkar    
Title:     General Counsel and Secretary
Address:
221 Main Street, 3rd Floor

San Francisco, CA 94105
Tax Identification No.: 73-1733867


Loan Platform Administrator:
PROSPER MARKETPLACE, INC.


By: /s/ Sachin Adarkar    
Name:     Sachin Adarkar
Title:     General Counsel and Secretary
Address:
221 Main Street, 3rd Floor

San Francisco, CA 94105
Tax Identification No.: 73-1733867


Loan and Note Servicer:
PROSPER MARKETPLACE, INC.


By: /s/ Sachin Adarkar    
Name:     Sachin Adarkar
Title:     General Counsel and Secretary
Address:
221 Main Street, 3rd Floor

San Francisco, CA 94105
Tax Identification No.: 73-1733867



